PER CURIAM.
This appeal involves the correctness of a final decree entered in a declaratory decree action. The primary relief sought by the appellee was a determination of her status or relationship with one Gustav Beu, deceased; i. e., whether or not at the time of his death the appellee was his wife and if so, incidental thereto, the assignment of dower in a certain parcel of real property. The appellee prevailed and the final decree determining her to he the lawful widow of Gustav Beu was entered and dower was allotted.
We have examined the errors assigned and argued by the appellant, and find them to be without merit and affirm. See and compare: Coleman v. Davis, Fla.App.1958, 106 So.2d 81; Martz v. Riskamm, Fla.App.1962, 144 So.2d 83; In Re Coffey’s Estate, Fla.App.1965, 171 So.2d 568.
Affirmed.